Case 2:19-cv-00024-SEH Document 118 Filed 09/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
vs.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; and THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

Nautilus Insurance Company’s Unopposed Motion for Leave for John L.

Wright and Elizabeth W. Lund to Appear in Lieu of Thomas L. Mahlen, JR. at the

 

' Policy Numbers NO4NZ00790, NOSNZ16950, NO6NZ16880, and NO7NZ18290.
Case 2:19-cv-00024-SEH Document 118 Filed 09/21/20 Page 2 of 2

Hearing Set for September 25, 2020” is GRANTED.
DATED this Q/“day of September, 2020.

gam £, Madileer

SAM E. HADDON
United States District Judge

 

* Doc. 117.
